An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

' DDUGLAS HARRY WARENBACK, No. 66999

 

 Petitioner, ‘ w,
 FELE
THE STATE OF NEVADA,

Respondent. DEC 1 2 231‘!

TRACIE K. LINDEMAN
CLERK F SUPREME QGURT

BY ’
DEPUTH’ ELERK

 

ORDER DENYING PETITION

This is a proper person petition for a writ of certiorari.
Petitioner challenges his judgment of conviction. Without deciding upon
the merits of any claims raised in the documents submitted in this matter,
we decline to exercise original jurisdiction. See NR8 34.020. Accordingly,
we

ORDER the petition DENIED.

 

_QLL—J.

Saitta

cc: Douglas Harry Warenback
Atterney GeneraUCarson City
Clark County District Attorney
Eighth District Court Clerk

SUPREME COURT
OF
NEVADA

{u} “mi